MEMORANDUM **
Nevada state prisoner Kareem Brock appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his convictions for attempted murder. We have jurisdiction under 28 U.S.C. § 2253. We review de novo, Mendez v. Small, 298 F.3d 1154, 1157-58 (9th Cir.2002), and we affirm.
Brock contends that he received ineffective assistance of counsel when the counsel who advised him with regard to the entry of his pleas, attorney Amundson, was assigned to represent him in another pending criminal case, but not in the specific cases in which Brock entered his plea. For Brock to succeed, he must demonstrate that his attorney’s representation was deficient to such a degree as to prejudice his defense. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Because Brock cannot show a reasonable probability that but for Amundson’s actions, the outcome of his cases would be different, the district court properly denied his petition. See id. at 693-94, 104 S.Ct. 2052.
To the extent that Brock’s brief raises uncertified issues, we construe his arguments as a motion to expand the certificate of appealability, and we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam); 9th Cir. R. 22-1(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.